DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 355C in Fig. 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. PGPub. No. 20060129142).
Regarding claim 1, Reynolds teaches:
A deflation assembly for an intravascular catheter system for use during a cryoablation procedure, (Para. 0036)
the intravascular catheter system including a vacuum pump (Para. 0038; syringe read as vacuum pump)
and a cryoballoon, (Para. 0007)
the deflation assembly comprising: a first deflation initiator that is configured to…activate the vacuum pump to deflate the cryoballoon upon completion of a stage of the cryoablation procedure; (Para. 0045-0046; Fig. 4, shut-off valve 64 in open state read as initiator inactivated; configure to limitation read as functional language and given limited patentable weight)
a first deflation initiator inhibitor that is manually changeable between an activated state and a deactivated state,  (Para. 0046; Fig. 4, vacuum switch 62 opened read as activated 
the first deflation initiator inhibitor being configured to inactivate the first deflation initiator when the first deflation initiator inhibitor is in the activated state; (Para. 0046; if the vacuum switch is open (activated state) then valve is open (inactivated state); configured to language read as functional language and given limited functional weight)
and a second deflation initiator that is triggered when the first deflation initiator inhibitor is in the activated state, (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon; read as broadly as claimed, triggered can be interpreted as manually/selectively turned on)
 the second deflation initiator being configured to be manually changeable between an activated and deactivated state. (Para. 0047; configured to control release exhaust, i.e. can be activated or deactivated)
Reynolds does not explicitly disclose automatically activating the vacuum pump to deflate the cryoballoon after procedure completion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds to perform any steps automatically deflate the catheter, since it is a mere automation of a manual process (In re Aller, 123 USPQ2d 1100).
Regarding claim 6, Reynolds teaches:
The deflation assembly of claim 1, (described above)
wherein the catheter system includes a control console, (Para. 0011; Fig. 1, controller 12) 
and wherein the first deflation initiator inhibitor is configured to be positioned on the control console. (Para. 0037; controller includes switches, such as vacuum switch 62)
Regarding claim 7, Reynolds teaches:
The deflation assembly of claim 1, (described above)
wherein the catheter system includes a handle assembly, (Para. 0038; Fig. 1, housing of unit 12)
and wherein the first deflation initiator inhibitor is configured to be positioned on the handle assembly. (Para. 0037; unit 12 includes switches, such as vacuum switch 62)
Regarding claim 13, Reynolds teaches:
The deflation assembly of claim 1, (described above)
further comprising a controller, (Para. 0011; Fig. 1, controller 12) 
wherein the first deflation initiator inhibitor sends a first signal to the controller to inactivate the first deflation initiator when the first deflation initiator inhibitor is in the activated state. (Para. 0046; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state); using a circui would require a signal)
Regarding claim 14, Reynolds teaches:
A method for manually initiating deflation of a cryoballoon during a cryoablation procedure, (Para. 0036, 0046)
the method comprising: inactivating a first deflation initiator that is configured to…activate a vacuum pump to deflate the cryoballoon upon completion of a stage of the cryoablation procedure by manually setting a first deflation initiator inhibitor to an activated state; (Para. 0038, 0046; syringe read as vacuum pump; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state))
and triggering a second deflation initiator by manually setting the first deflation initiator inhibitor to an activated state. (Para. 0047-0048; Fig. 4, pressure relief valve 76; when 
Reynolds does not explicitly disclose automatically activating the vacuum pump to deflate the cryoballoon after procedure completion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds to perform any steps automatically deflate the catheter, since it is a mere automation of a manual process (In re Aller, 123 USPQ2d 1100).
Regarding claim 15, Reynolds teaches:
The method of claim 14, (described above)
wherein the step of inactivating includes moving a switch between a first position and a second position, (Para. 0046; Fig. 4, vacuum switch 62 opened read as activated state)
and wherein only one of the positions of the switch inactivates the first deflation initiator. (Para. 0046; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state))
Regarding claim 17, Reynolds teaches:
The method of claim 14, (described above)
further comprising the step of triggering a second deflation initiator by manually setting the first deflation initiator inhibitor to an activated state. (Para. 0047; configured to control release exhaust, i.e. can be activated or deactivated, when valve 64 is opened, which occurs when vacuum switch is open (activated). By manually controlling either the valve or switch, one could trigger, read as turn, on, the initiator)
Regarding claim 18, Reynolds teaches:
The method of claim 14, (described above)
wherein the step of activating includes moving a switch between a first position and a second position, (Para. 0046; vacuum switch can be in an open or closed position, read as first and second position respectively)
and wherein only one of the positions of the switch activates the vacuum pump to deflate the cryoballoon. (Para. 0046)
Regarding claim 19, Reynolds teaches:
The method of claim 14, (described above)
wherein the step of inactivating includes sending a first signal with the first deflation initiator inhibitor when the first deflation initiator inhibitor is in the activated state to a controller to inactivate the first deflation initiator. (Para. 0011, 0046; Fig. 1 controller 12; if the vacuum switch (first inhibitor) is open (activated state) then valve (initiator) is open (inactivated state); using circuit would require some type of signal)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. PGPub. No. 20060129142) in view of Bek (U.S. PGPub. No. 20050187546).
Regarding claim 2, Reynolds teaches the deflation assembly of claim 1. (described above). Reynolds further teaches showing the balloon catheter graphically (Para. 0065) and controlling the components of the system by a circuit (Para. 0046). However, Reynolds does not explicitly disclose using a GUI. 
In related balloon catheter art, Bek teaches the catheter system includes a graphical user interface (Para. 0046). Bek further teaches a controller used to deflate a balloons structure and using GUI for generating appropriate command signals to the controller (Para. 0076, 0046). 

Regarding claim 3, the Reynolds/Bek combination teaches:
The deflation assembly of claim 2, (described above)
wherein the first deflation initiator inhibitor includes a switch that moves between a first position and a second position, (Reynolds, Para. 0046; switch moves from closed and opened position, read as first and second position, respectively)
and wherein only one of the positions of the switch inactivates the first deflation initiator. (Reynolds, Para. 0046; Fig. 4, vacuum switch 62; if the vacuum switch is open (activated state) then valve is open (inactivated state))

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Reynolds/Bek combination in further view of Harvey-Poncelet (U.S. 20110092967).
Regarding claim 4, the Reynolds/Bek combination teaches the deflation assembly of claim 2 (described above). Although Reynolds teaches several switches to control the device, the Reynolds/Bek combination does not explicitly disclose a control button.
In related inflatable device art, Harvey-Poncelet teaches an actuator element to initiate and stop the deflation of a balloon (Para. 0057). Harvey-Poncelet further teaches the actuator element being a push-button (Para. 0031).

Regarding claim 5, the Reynolds/Bek/Harvey-Poncelet combination teaches the deflation assembly of claim 4 (described above). Reynolds teaches the first deflation initiator is inactivated (shut-off valve open) when the first deflation initiator inhibitor is activated (vacuum switch open) (Reynolds 0046). Harvey-Poncelet teaches depressing a control button to control deflation (Harvey-Poncelet, Para. 0031, 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Bek/Harvey-Poncelet combination to incorporate inactivating the first deflation initiator when the control button is depressed, since the button activates the first deflation initiator inhibitor, which inactivates the first deflation initiator.  Depressing the control button would result in the same predictable results of activated the first deflation initiator inhibitor via a switch. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Harvey-Poncelet.
Regarding claim 8, Reynolds teaches the deflation assembly of claim 1, (described above). Reynolds further teaches second deflation initiator (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 is opened, pressure relief valve removes exhaust from balloon). 
In related inflatable device, Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate the second deflation initiator activating the vacuum pump to deflate the cryoballoon when the second deflation initiator is in the activated state, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 
Regarding claim 16, Reynolds teaches the method of claim 14 (described above). Reynolds further teaches the first deflation initiator is inactivated (shut-off valve open) when the first deflation initiator inhibitor is activated (vacuum switch open) (Reynolds 0046). Reynolds does not explicitly disclose depressing a control button. 
In related inflatable device art, Harvey-Poncelet teaches depressing a control button to control deflation (Harvey-Poncelet, Para. 0031, 0057). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds based on the teachings of Harvey-Poncelet combination to incorporate inactivating the first deflation initiator when the control button is depressed, since the button activates the first deflation initiator inhibitor, which inactivates the first deflation initiator.  Depressing the control button would result in the same predictable results of activated the first deflation initiator inhibitor via a switch. 

Claims 9-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Reynolds/Harvey-Poncelet combination in further view of Bek.
Regarding claim 9, the Reynolds/Harvey-Poncelet combination teaches the deflation assembly of claim 8 (described above). Reynolds further teaches wherein the catheter system includes at least one of a handle assembly, (Reynolds, Para. 0038; Fig. 1, housing of unit 12) and a control console (Reynolds, Para. 0037; Fig. 1, controller 12). Reynolds does not explicitly disclose a graphical user interface. 
In related balloon catheter art, Bek teaches the catheter system includes a graphical user interface (Para. 0046). Bek further teaches a controller used to deflate a balloons structure and using GUI for generating appropriate command signals to the controller (Para. 0076, 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet combination based on the teachings of Bek to incorporate the second deflation initiator configured to be positioned on the graphical user interface in order to allow the physician to input control and processing variables to enable the controller to generate appropriate command signals (Bek, Para. 0046). 
Regarding claim 10, the Reynolds/Harvey-Poncelet/Bek combination teaches:
The deflation assembly of claim 9, (described above)
wherein the second deflation initiator includes a switch that moves between a first position and a second position, (Reynolds, Para. 0047; Fig. 4, relief valve 76 is used to control the release of exhaust; one of ordinary skill in the art would recognize that a valve has an open and closed position, read as the first and second positions, respectively) 
Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Para. 0035). Therefore, it would have been 
Regarding claim 11, the Reynolds/Harvey-Poncelet/Bek teaches the deflation assembly of claim 9 (described above). Harvey-Poncelet further teaches an actuator element to initiate the deflation of a balloon (Para. 0057). Harvey-Poncelet further teaches the actuator element being a push-button (Para. 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet/Bek combination to incorporate the second deflation initiator including a control button that is configured to be depressed, in order to achieve the same predictable results of the switch of Reynolds and initiate balloon deflation. 
Regarding claim 12, the Reynolds/Harvey-Poncelet/Bek combination teaches the deflation assembly of claim 11 (described above). Reynolds teaches removing exhaust from the balloon via the second deflation initiator (Reynolds, Para. 0047). Harvey-Poncelet further teaches actuator elements being a push-button to initiate balloon deflations (Para. 0031). Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Harvey-Poncelet, Para. 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate one of the positions of the second deflation initiator switch activating the vacuum 
Regarding claim 20, Reynolds teaches:
A deflation assembly for an intravascular catheter system for use during a cryoablation procedure, (Para. 0036, 0046)
a vacuum pump and a cryoballoon, (Para. 0007, 0038; syringe read as vacuum pump)
the deflation assembly comprising: a controller; (Para. 0011; Fig. 1, controller 12)
a first deflation initiator that is configured to…activate the vacuum pump to deflate the cryoballoon upon completion of a stage of the cryoablation procedure; (Para. 0045-0046; Fig. 4, shut-off valve 64 in open state read as initiator inactivated; configure to limitation read as functional language and given limited patentable weight)
the first deflation initiator inhibitor being manually changeable between an activated and deactivated state; (Para. 0046; Fig. 4, vacuum switch 62 opened read as activated state; manually changeable limitation read as functional language and given limited patentable weight)
wherein the first deflation initiator inhibitor sends a first signal to the controller to inactivate the first deflation initiator when the first deflation initiator inhibitor is in the activated state; (Para. 0046; if the vacuum switch is open (activated state) then valve is open (inactivated state); configured to language read as functional language and given limited functional weight; the communication via a circuit would require a signal)
and a second deflation initiator that is triggered when the first deflation initiator inhibitor is in the activated state, (Para. 0047-0048; Fig. 4, pressure relief valve 76; when valve 64 
the second deflation initiator being configured to be manually changeable between an activated and deactivated state; (Para. 0047; configured to control release exhaust, i.e. can be activated or deactivated)
Reynolds does not explicitly disclose automatically activating the vacuum pump to deflate the cryoballoon after procedure completion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds to perform any steps automatically deflate the catheter, since it is a mere automation of a manual process (In re Aller, 123 USPQ2d 1100).
Reynolds teaches removing exhaust from the balloon via the second deflation initiator (Reynolds, Para. 0047) and a controller to open/close valves (Reynolds, Para. 0016). However, Reynolds does not explicitly disclose the activating the vacuum pump. Harvey-Poncelet further teaches actuator elements being a push-button to initiate balloon deflations (Harvey-Poncelet, Para. 0031). Harvey-Poncelet teaches a vacuum source as any structure capable of providing a negative pressure gradient, including vacuum pumps (Harvey-Poncelet, Para. 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Reynolds based on the teachings of Harvey-Poncelet to incorporate sending a second signal to the controller to activate a vacuum pump to deflate the cryoballoon when the second deflation initiator is in the activated state, since the vacuum pump would provide the same result as the pressure relief valve to create negative pressure and remove exhaust from the balloon. 

In related balloon catheter art, Bek teaches the intravascular catheter system including a graphical user interface, (Para. 0046). Bek further teaches a controller used to deflate a balloons structure and using GUI for generating appropriate command signals to the controller (Para. 0076, 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Reynolds/Harvey-Poncelet combination based on the teachings of Bek to incorporate the first deflation initiator inhibitor positioned on the graphical user interface in order to allow the physician to input control and processing variables to enable the controller to generate appropriate command signals (Bek, Para. 0046). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794